COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NOS.
2-07-058-CR
2-07-059-CR
 
JEROME M. HAMILTON                                                        APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 396TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered appellant=s AMotions
To Dismiss Appeal.@  The motions comply with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received the motions, we
grant the motions and dismiss the appeals.  See  Tex. R.
App. P. 42.2(a), 43.2(f).                                                                                                               PER
CURIAM
 
PANEL
F:    GARDNER, J.; CAYCE, C.J.; and
LIVINGSTON, J.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 




DELIVERED:
April 3, 2008                                                     




[1]See Tex. R. App. P. 47.4.